DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks filed on 07/19/2022 have been fully considered, therefore, see the office action below. 
Response to Amendment
Status of the instant application:
Claim[s] 1 – 20 are pending in the instant application. 
Double Patenting
Regarding claim[s] 1 – 7 under the rejection over claim[s] 1, 3, 5, 13 – 16 of US PAT # 10749879, applicant’s filed terminal disclaimer on 07/19/2022 was approved on 07/21/2022, therefore, the rejections are withdrawn. 
Claim Rejections – 35 USC § 112
Regarding claim 1 under the rejection for indefinite claim language, applicant’s claim amendment has been considered, therefore, the rejection is withdrawn. 
Regarding claim 1, 8, 17 under the rejection for indefinite claim language, applicant’s claim amendment has been considered, therefore, the rejection is withdrawn. 
Claim Rejections - 35 USC § 101
Regarding claim[s] 8 – 16, 17 – 20 under the rejection for non-statutory subject matter, applicant’s claim amendments of “one or more processors,” has been considered, therefore, the rejection is withdrawn. 
Allowable Subject Matter
Claim[s] 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded at time of search for the claimed invention. The yielded prior arts do not teach the claimed invention, but are in the general realm of applicant’s endeavor:
Guim Bernat et al. [US PGPUB # 20210144517], who generally does teach that an edge computing system comprises a communication circuitry that is configured to receive and transmit communications with multiple group components. A processing circuitry is configured to identify an initiation of a group communication session at the edge computing system for executing workloads from the multiple tenants. A set of group components are determined that participating in the group communication session. A secure group communication channel is generated for the group communication session. 
GUO et al. [US PGPUB # 20210099294], who generally does teach a pipeline of request-fulfillment processes has a first concurrent request-fulfillment process. A second concurrent request-fulfillment process, where each of the concurrent request-fulfillment processes has a set of phases that are offset in time and corresponds to a different committee of validator nodes. Each committee of validator nodes provides a respective leader node and multiple associate nodes in that committee. The network node is a leader node in a committee that corresponds to the first concurrent request-fulfillment process and is an associate node in a committee of the second concurrent request-fulfillment process.
Padmanabhan et al. [US PGPUB # 20200133955], who generally does teach multiple cloud platforms on behalf of the merchants. A first customer record associated with a first tenant of the host organization is retrieved using the multiple cloud platforms. A second customer record is retrieved for comparison with the first customer record in which the second customer record is either a customer record from any of the multiple cloud platforms which is associated with a second tenant of host organization or a customer record. The partial match exists are determined for first and second customer records and a candidate record is generated with a proposed data merge of the first and second customer records. A new global identification is created for a user represented by generated candidate record. A transaction is issued to a blockchain with a new asset embodying the candidate record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANT SHAIFER - HARRIMAN whose telephone number is (571)272-7910. The examiner can normally be reached M - F: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571- 272- 3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANT B SHAIFER HARRIMAN/          Primary Examiner, Art Unit 2434